Citation Nr: 1217707	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-01 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee chondromalacia patella.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran had active duty service from November 1983 to November 1987 and had active duty for training (ACDUTRA) with the Army National Guard (ARNG) from March 1990 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that rating decision, the RO denied applications to reopen claims of service connection for right and left knee disabilities.  In a March 2007 rating decision, the RO granted service connection for right knee chondromalacia patella as a result of a basketball injury during service. 

This case was previously before the Board in January 2009 at which time the Board reopened the Veteran's claim for service connection for a left knee disability and remanded the case for further development.  The case was returned to the Board and, again in August 2009, the Board remanded the case for further development.

In a decision dated July 2010, the Board denied the Veteran's claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee chondromalacia patella.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated September 15, 2011, the Court remanded the claim to the Board pursuant to the terms of a Joint Motion for Remand (JMR).


FINDINGS OF FACT

1.  The Veteran's residuals of left knee meniscectomy, which pre-existed a period of active service in November 1983, was not aggravated during a period of active service or ACDUTRA beyond the normal progress of the disorder. 

2.  The Veteran's currently diagnosed arthritis of the left knee first manifested more than one year after a period of active service, is not due to an event during active service or ACDUTRA, and is not proximately due to service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a left knee disability, to include as secondary to service-connected right knee chondromalacia patella, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2011) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish entitlement to service connection for left knee disability.  He primarily contends that, regardless of entering active service in November 1983 with pre-existing residuals of left knee meniscectomy, his currently diagnosed left knee arthritis was caused by events during active service.  Alternatively, the Veteran contends that his left knee disability is proximately due to service-connected right knee disability, to include an altered gait and/or weight gain of service-connected origin.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection will also be presumed for certain chronic diseases, such as arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.

Id. at 1096. 

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the ARNG, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

Service connection is also warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Notably, the provisions of 38 C.F.R. § 3.310 were amended effective from October 10, 2006, which is during the appeal period.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions appear to amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995 by requiring that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).

To the extent this provision applies, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not technically require the establishment of a baseline before an award of service connection may be made.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record as every item of evidence does not have the same probative value.

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records (STRs), but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue, and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See generally D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997). Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702  are as follows:

(1) the testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.

Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Summary

The Veteran had a period of active service from November 1983 to November 1987.  On his enlistment examination in February 1983, the Veteran reported a history of arthroscopic surgery of the left knee.  An orthopedic consultation included the Veteran's report of having no further left knee problems after his surgery in October 1982.  Examination found the Veteran fit for enlistment.

In November 1984, the Veteran was involved in a motor vehicle accident (MVA), where he was a passenger in a 6-ton truck which turned over.  The Veteran did not complain of or seek treatment for any left knee problem at that time, or any time in service thereafter as it related to the motor vehicle accident.

The Veteran was seen in May 1985 for a right knee injury while playing basketball; a May 6, 1985 treatment note shows that the Veteran's right knee injury occurred four days earlier.  Examination, which was significant only for tenderness at the medical collateral ligament (MCL), was assessed as a right knee strain.

In a May 16, 1985 treatment note, the Veteran was seen for a follow-up for his right knee which had "popped" while playing basketball two weeks prior.  At that time, the Veteran indicated that a year earlier he had sustained a prior injury to his right knee with severe swelling while playing soccer.  He also had a history of status post cartilage removal of the left knee with no complaints (c/o) of left pain "now."  Examination of the right knee was significant for swelling and moderate patellar blotters/effusion as well as diffuse tenderness over the lateral and superior aspects of the knee.  The Veteran reported increased pain with full flexion but he nonetheless had full range of motion (ROM).  There was no instability.  X-ray examination was unremarkable.  The assessment was contusion of the right knee with effusion.

A May 23, 1985 STR reflects the Veteran's continued report of right lateral knee pain.  Examination was significant for questionable (?) grind on the lateral side.  Otherwise, there was full range of motion (FROM) with mild discomfort on palpation to the lateral collateral ligament (LCL).  Gait was described as normal.  The assessment was soft tissue injury.  Physical therapy (PT) was prescribed.

In June 1985, the Veteran sought treatment for his right knee reporting a return of pain to previous levels after having returned to full duty.  Examination was significant for increased warmth, 2+ effusion, and tenderness anterolaterally and superior to the knee.  Otherwise, there was full range of motion absent ligament tenderness or instability.  The clinician offered an assessment of "exacerbation of old knee injury." 

On July 1, 1985, the Veteran was referred to orthopedics after complaining of right knee pain and swelling.  The orthopedic consultation reflected the Veteran's report of persistent right knee pain since injury in April 1985.  He denied symptoms of swelling or locking.  Examination was significant for tenderness medial and lateral to the parapatellar and femoral condylar areas.  There was no joint line tenderness, instability or effusion.  The examiner provided an impression of "possible chondromalacia, R/O meniscal injury."  A trial of physical therapy was again prescribed.  An August 1985 arthrogram, performed to evaluate persistent symptoms of right knee pain with recurrent swelling, was interpreted as normal without a meniscus tear identified. 

The Veteran was referred for additional orthopedic consultation of the right knee in September 1985.  An October 8, 1985 orthopedic consultation noted the Veteran's history of chronic knee pain and intermittent swelling "since high school football injury.  Reinjured Apr 85 playing basketball (jumping) wherein his knee "collapsed."'  The Veteran reported current symptoms of pain exacerbation with squatting and occasional give-way.  Examination of the right knee was significant for mild peripatellar tenderness, medial side greater than the lateral, as well as mild medial joint line tenderness.  The collateral ligaments were tight with range of motion testing.  There was a mild anterior drawer sign bilaterally.  The examiner provided an impression of probable chondromalacia patella of the right knee.  An arthroscopy was not indicated.  An x-ray examination was interpreted as negative.  The Veteran was prescribed aggressive physical therapy with light duty.

Thereafter, the Veteran was next seen in August 1986 reporting right knee pain of one weeks' duration.  He described swelling with tenderness.  Examination of the right knee was significant for effusion with lateral meniscus tenderness.  The Veteran was referred for orthopedic consultation based upon an assessment of lateral meniscus injury.  

The Veteran presented to the infirmary on September 3, 1986 reporting a worsening of right knee pain.  He had an orthopedic consultation scheduled for September 17th.  Examination was significant for effusion as well as pain about the patella and medial superior aspect.  He was given an assessment of chondromalacia and possible medial meniscus injury.

On orthopedic consultation dated September 17, 1986, the Veteran was described as injuring the right knee during soccer in 1984 with reinjury playing basketball in 1985.  Examination was negative for instability or effusion.

On December 9, 1986, the Veteran sought treatment for right patellar pain.  He reported a history of right knee pain when exercising and experiencing grinding while walking.  On examination, the right knee was tender to touch but did not look swollen.  There was full range of motion with slight crepitus, but no edema, effusion, or discoloration.  Lachman, Drawer and jerk tests were negative.  Both quadriceps were equal.  X-rays were normal.  The x-ray examination report noted a history of "Recurrent R knee pain x 2 yrs."  The examiner provided an assessment of dysarthralgia of the right knee.

A December 24, 1986 treatment note appears to indicate that the Veteran was seen for a follow-up (FU) for his left knee, and it was noted that he persisted in his complaint of a sore left knee. 

A July 1987 clinical record for possible urinary tract infection noted the Veteran to have a normal gait.

In September 1987, the Veteran presented for weight control.  He weighed 1803/4 pounds with a body fat (BF) percentage of 12.1.

In November 1987, the Veteran underwent a separation examination during which his knees were noted as normal.  On that examination, the Veteran noted that he had a knee operation at age 17.  It was also noted that the Veteran had occasional knee pain, which the Veteran described as "recurring a lot."  To which knee he was referring was not specifically noted on examination. 

On his ARNG enlistment examination in January 1988, the Veteran reported a past history of a left knee meniscectomy at age 18.  Otherwise, he denied a history of a "[t]rick" or locked knee.  His left knee was clinically evaluated as normal.  A February 11, 1988 orthopedic consultation reflected the Veteran's report that his left knee "does not swell, lock or give-way.  He went through basic training without problems related to left knee."  Examination of the left knee was significant for mild crepitus, but was otherwise stable absent effusion, tenderness, loss of motion or atrophy.  X-ray examination was within normal limits (WNL).  The examiner offered an impression of status post (S/P) arthroscopic partial lateral meniscectomy left knee.  The prognosis was described as good.

In January 1989, the Veteran was noted as having a weight of 181 pounds with a body fat content within allowable limits.

The Veteran next had a period of ACDUTRA from March 1990 to January 1991.  His ARNG STRs do not reflect any lay or medical evidence of right or left knee symptomatology.

In pertinent part, VA treatment records first reflect evaluation for bilateral knee disability in 2004.  At that time, the Veteran reported bilateral knee pain.  With respect to the duration of left knee pain, the Veteran reported the following:

DURATION: since high school on left fine after surgery, but later in life worsened, rt aches also.

An x-ray examination of both knees noted the Veteran's complaint of bilateral swelling and crepitus, and discomfort with running.  The radiographic findings were interpreted as showing a probable old avulsion fracture partially united at the lateral edge of the left lateral femoral condyle.  No abnormalities were reported for the right knee.  Otherwise, the Veteran was described as having full range of motion and moving his extremities well.  He weighed 239 pounds.

An April 2005 VA clinical record noted the Veteran's report of a left knee injury when squatting at work 3 months previous.  A kinesiotherapy consultation included his complaint of bilateral crepitus.  Left knee motion was decreased to 100 degrees, and right knee motion was decreased to 112 degrees.

A June 2005 VA orthopedic note indicated that the Veteran had reported longstanding bilateral knee pain since high school, during which the Veteran sustained an injury to his left knee and underwent a partial meniscectomy on the lateral aspect of his left knee. The VA doctor noted that the Veteran did well and returned to his normal activities, including going into the military and continuing his regular activities.  The Veteran reported having on and off swelling and pain, particularly during sporting activities, as well as some catching and popping.  However, there were no periods of give-way or locking.  He reported a history of feeling a pop in his right knee three months previous, followed by swelling during squatting, which eventually subsided.  

On examination, the Veteran had full range of motion for both knees with no tenderness.  The left knee demonstrated tenderness to palpation in the superomedial arthroscopic portal area.  Radiographs demonstrated varus alignment of the knees.  The left knee showed degenerative changes in the lateral compartment and bone-on-bone in the lateral aspect of his knee in the skier's view.  A magnetic resonance imaging (MRI) scan demonstrated an absence of a significant portion of his lateral meniscus.  The Veteran was diagnosed with bilateral knee pain, left worse than his right, and left knee with lateral compartment arthritis. 

A November 2006 treatment record from Dr. R.S.S. included the Veteran's report of "being in the service for 12 years" with multiple instances of injury/pain in both knees, the left ankle and the left great toe during that time.  Dr. R.S.S. indicated that the Veteran brought him treatment records from the 1980's documenting his knee problems, and indicated that the Veteran had arthroscopy done to his left knee in high school, after which Dr. R.S.S. noted the Veteran did not have any problems and joined the service.  Dr. R.S.S. noted that the Veteran was in a car wreck and did a lot of jumping out of vehicles and other physical activities while in service that gave him a lot of pain.  Dr. R.S.S. noted there was progressive pain in both knees, the left ankle and the left great toe since that time, including multiple encounters with physicians in the service documenting these injuries.  

On examination, the Veteran's knees demonstrated full range of motion with a considerable amount of crepitance with flexion/extension.  On the left knee, the Veteran appeared to have an osteophytic ridge along the medial aspect of the joint.  X-ray examination was interpreted as showing fairly good maintenance of joint space.  On the left, there was considerable sized marginal spurring medially and laterally.  Some of these abnormalities were present on the right.  Based on examination and history, Dr. R.S.S. provided the following assessment:

ASSESSMENT: Early degenerative joint disease, both knees, left ankle, left great toe metatarsophalangeal joint.  I do think that given the evidence and history that this likely does date back to injuries incurred in the service.

A March 2007 VA Compensation and Pension (C&P) examination report provided diagnoses of degenerative joint disease of the left knee, and chondromalacia patella of the right knee.  The examiner opined that it was more likely than not that the current right knee disability was service-connected.  

In an addendum dated March 2007, the VA examiner noted that the Veteran had only been seen for right knee complaints during active service, and had denied any kind of trick or locked knee during a November 1987 examination.  The examiner concluded that, in his opinion, the Veteran's pre-existing meniscal injury was not significantly aggravated during service because the STRs did not have any evidence of complaint or treatment for left knee injuries or other problems.

In a December 2008 examination report, Dr. R.S.S. noted that he saw the Veteran in November 2006 for pain in both knees, the left ankle and the great toe which were aggravated and occurred during military service.  The examination report next includes the following discussion:

[The Veteran] does have military records.  From what I gather today, I am looking at multiple records particularly beginning in May 1985.  The gentleman points out to me himself that sometimes the service people would get his knees confused.  He would see them sometimes for his left and sometimes right knee pain.  In 1985 it looked like he had been playing basketball and then injured the right knee that was documented.  However, the note's history mentioned that he had a knee operation in high school, but that was the left knee.  I see at least 9 other records involving knee evaluations, mainly talking about the right knee, from there until July 1987.  It is my opinion that certainly he did have the right knee injury as is well documented in his military record.  That would certainly mean during that time that he had placed a great deal of emphasis and a lot of pressure on the left knee while he was dealing with a right knee injury.  This would exacerbate or worsen the left knee during that time over 2 years.  Again, let me remind you that he insisted that he was seen for his left knee on multiple occasions too and perhaps felt that often the physicians would confuse right and left with him.

Following physical examination which was "unchanged," Dr. R.S.S., provided the following opinion:

IMPRESSION: I still feel there is significant evidence that he has degenerative disease of both knees, left ankle and left great toe; this is well documented in my note from 11/27/2006.  Certainly the left knee was influenced by having to favor the right knee a great deal and that certainly had an impact on the development of osteoarthritis in the left knee.  This is evidenced by the military records that I have reviewed from May 1985 through July 1987.

The Veteran underwent VA C&P examination in March 2009.  The VA examiner noted that the Veteran was service-connected for his right knee injury he sustained while playing basketball in service.  The examiner next indicated that the Veteran provided a "somewhat vague" history regarding his left knee with the Veteran reporting left knee pain "approximately one or two years after entry into the Marines after his right knee injury."  The Veteran described "several sick calls" for left knee pain which was treated conservatively with progressively increasing pain thereafter.  Several years after discharge, the Veteran reported that he sought treatment with private physicians who diagnosed him with degenerative joint disease of the left knee.  The Veteran reported no other left knee surgery other than the October 1982 partial meniscectomy. 

Following an accurate review of the claims folder include the opinions by Dr. R.S.S., the VA examiner provided a diagnosis of traumatic arthritis of the left knee.  The VA examiner also provided the following opinion:

OPINION: Concerning confusion the left and right knee complaints during service, the veteran may deserve the benefit of the doubt in this issue; however, MRI of the left knee of June 7, 2005, shows degenerative joint disease of the left knee which corresponds with the veteran's previous lateral meniscectomy prior to service.  I believe it is less likely as not that the veteran's traumatic arthritis of the left knee was aggravated beyond normal progression by his military service.  Though there may have been some confusion regarding the knees, I still find no corroborating evidence for his left knee complaints in service.  Furthermore, an Army enlistment exam for the National Guard on January 20, 1988, shows no knee complaints.  The letter from Dr. [R.S.S.] simply restates the veteran's contentions that his left knee condition was aggravated by favoring of the knee due to right knee pain.

Pursuant to the Board's August 2009 remand, a clarifying opinion by a different VA examiner was obtained in December 2009.  This examiner provided the following opinion:

Please note that I was asked to thoroughly review his c-file, which I have done today.  The previous job number performed by Dr. [S] was 214309.  After thoroughly reviewing the previous report by Dr. [S] which was very thorough and I agreed with the data contained in it, after reviewing all the facts with the patient and also reviewing the C-file, I believe it is less likely than not that the patient's left knee condition is service-connected.  I also believe it is less likely than not that his left knee condition was ever or is currently being aggravated by a right knee condition.  I have come up with this conclusion for several reasons and believe it to be fairly clear.  First of all, the patient had a preexisting left knee condition prior to military entrance when he sustained an injury to the left knee in high school, which required meniscus removal.  It is very clear in the medical literature that a meniscus removal predisposes the patient to early degenerative arthritis.  I believe that the patient's left knee condition is a preexisting condition and is secondary to the injury he sustained prior to entering the Service.  I do not believe that his right knee disability is aggravating the left knee condition.  I believe his right knee condition to be fairly mild and actually significantly less severe than the left knee condition.  Therefore, if anything, the left knee condition is aggravating the right knee.  For the most part I believe the 2 pathologic processes going on in the knee are separate disease entities.  The reason I say the right knee is less severe than the left knee is because it is fairly clear on examination, because he has improved range of motion in the right knee when compared to that of the left on my examination today, as he had 0 degrees of extension in the right knee with flexion to 115 degrees and only had flexion in the left knee to 95 degrees, just as he did with Dr. [R.S.S.].  Also, on previous x-rays performed at the VA, it is clear that the left knee has more degenerative arthritis than does the right knee.  In fact, previous plain films of the right knee at the Dorn VA have been read as normal.  There were no data whatsoever to suggest that his left knee was being aggravated by his right knee.  Again, like I said, I believe that the 2 processes are separate disease processes, but if you have to say that 1 knee is aggravating the other, it would be that the left knee was actually aggravating the right.  Finally, I believe that both of his knee disabilities and especially his left knee disability is being aggravated by his obesity.  His last weight at the Dorn VA Medical Center was 259 pounds with a BMI of 39.52, and this BMI classifies him in the medical data as being morbidly obese.  I believe it is clear that this patient's left knee condition was a preexisting condition due to the meniscus removal and injury present before entering the Service and that there was no aggravation beyond what would normally be expected while in the Service, and there has also been no aggravation from the right knee.  Any aggravation that has occurred recently due to a gradual worsening of his symptoms since military discharge has been facilitated by his being overweight ...

The Veteran submitted three lay statements from co-workers and friends indicating that the Veteran had lots of pain in his left knee, particularly while working.  They indicated that the Veteran would take medication, usually Aleve or Tylenol, to relieve the symptoms.  One co-worker indicated that the Veteran would turn down her request to join her at the gym because of his knee pain, and also indicated that the Veteran would sometimes prop his knee up during breaks to relieve his knee pain.  Another co-worker indicated that the Veteran declined to take the stairs because of his knee pain. 

The Veteran has also submitted numerous statements and highlighted treatment records on appeal in which he alleges that the doctors in service "confused" his right and left knees during treatment.  The Veteran asserts that many of the entries in his STRs, which indicate treatment for right knee pain, really are treatment for left knee pain, and specifically points to: (1) the September 1985 orthopedic report where the doctor described the Veteran's right knee injury as being an old football injury; (2) the August 1986 report where the Veteran's right knee is swelling and there was a noted history of knee problems; (3) the December 1986 X-ray without abnormality, but describing ongoing pain for two years; and (4) the December 24, 1986 treatment note which states that he was there for follow-up for his left knee. 

Specifically, the Veteran's January 2009 and February 2010 statements allege that the first part of the October 1985 orthopedic consult is about an injury to his left knee, and then the second part addresses an injury to his right knee-showing, as he asserts, that he sought treatment for both knees in service.  He further asserts there was confusion as to his knees in the December 1986 X-ray as well, when it noted recurrent right knee pain for two years.  He points out that his right knee injury was in May 1985, and indicates that this proves his left knee hurt prior to his right knee in service.  Finally, the Veteran indicates that the December 24, 1986 note shows that he was seen for a follow-up to the December 9, 1986 treatment note, and states that it again shows he had treatment in service for his left knee. 

As a result of this confusion of knee treatment during service, the Veteran has asserted on appeal that throughout service his left knee was painful and that he sought treatment several times for his left knee, including many sick call visits for his left knee.  He asserts that his STRs show that his left knee condition was aggravated during service, and that it is impossible for doctors to say that his left knee was not aggravated during service beyond normal progression. 

The Veteran alternatively alleges that from the time he hurt his right knee in service, he put more weight and pressure on his left knee in order to compensate for his right knee injury.  He asserts that this compensation aggravated his current left knee condition, and that it is indisputable that the right knee injury places stress on his left knee. 

The Veteran also asserts that his left knee disability should be based on a presumptive condition manifested in the military.

Analysis

As an initial matter, the Board finds that the Veteran entered his period of active service in November 1983 with a history of residuals of left knee meniscectomy.  This aspect of left knee disability was clearly "noted" on the February 1983 enlistment examination report.  In proceedings before the Court, the Veteran's counsel did not argue otherwise.  Thus, the presumption of soundness does not attach to this aspect of disability.  38 U.S.C.A. § 1111.  Accordingly, one question on appeal concerns whether the Veteran's residuals of left knee meniscectomy which preexisted service in 1983 was aggravated during a period of active service or ACDUTRA beyond the normal progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board also notes that the Veteran has current diagnoses of degenerative joint disease of his left knee, as well as traumatic arthritis of the left knee.  The Veteran's left knee arthritis is first established by x-ray examination in 2004, which is more than one year after a period of active service.  Thus, an additional question on appeal concerns whether the Veteran's left knee arthritis was incurred or aggravated during a period of active service, or manifest to a compensable degree within one year after service separation.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  See generally Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (holding that, in certain circumstances, separate diagnoses may be considered separate claims).

As documented above, the record reflects conflicting medical opinions regarding the nature and etiology of the Veteran's currently diagnosed left knee disorders.  In order to weigh the relative probative value of these opinions, the Board must first determine the underlying factual predicate supporting these opinions.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim).  Cf. Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Veteran generally alleges that military doctors "confused" his knees during service, so that many STR entries for right knee disability in fact refer to left knee disability.  The Board finds very little merit in these arguments.

Historically, the Veteran injured his left knee prior to service requiring a meniscectomy.  He also clearly reported a pre-service history of right knee injury while playing soccer.  See STRs dated May 16, 1985 and September 17, 1986.  

The Board notes that there seems to be a discrepancy in the STRs as to whether the Veteran's right knee injury occurred in April or May 1985.  The Board specifically notes that the May 6, 1985 treatment record indicates that the Veteran's right knee injury, for which he is service-connected, had been ongoing for four days.  This places the Veteran's knee injury close to the beginning of the month of May 1985.  Moreover, in that note, no prior history of any knee injury in service was noted, and specifically, there is no notation of any treatment for a left knee injury in April 1985 present in the STRs.  Even the May 16, 1985 treatment note specifically noted that the Veteran had no pain in his left knee at that time. 

Moreover, the Veteran's STRs, in fact, appear to be internally consistent and specifically refer to prior treatment records throughout the chain of treatment for his right knee injury.  The October 1985 orthopedic consultation contains a factual discrepancy inasmuch as it refers to a high school "football" injury followed by an April 1985 "basketball" injury - facts which do not squarely fit with either knee.  In this respect, the credible evidence shows that the Veteran had a pre-service left knee football injury in October 1982 and a right knee basketball injury in May 1985.  Otherwise, the referring physician and the examining physician clearly refer to the right knee which is consistent with the timeline of injury of the right knee.  

Overall, the argument that these physicians were referring to both the left and right knees is not convincing or consistent with the entire evidentiary record.  The Board concludes that that the doctor incorrectly stated a portion of the Veteran's past medical history, but the record does not suggest that the Veteran was actually receiving treatment for the left knee.  In fact, the September 1985 orthopedic consult report is very specific that the Veteran was being seen for persistent pain in his right knee due to the injury he sustained to that knee four months earlier.  Thus, the Board finds that this treatment report specifically refers back to the Veteran's right knee injury and is continued treatment for his right knee, not his left knee as he asserts on appeal.

The Board also finds no significant discrepancy with the December 1986 x-ray examination report which refers to the Veteran's 2 year history of right knee pain.  The Veteran had previously reported a history of right knee soccer injury in "1984" with inconsistent report of chronic pain and intermittent swelling thereafter.  See STR dated October 8, 1985 and September 17, 1986.  Thus, the referral to a 2-year history of knee pain could clearly apply to the right knee according to statements made by the Veteran himself.

Additionally, as to the Veteran's contention that any notation of pain prior to May 1985 had to have been for his left knee, the Board finds such assertions to be not credible.  In the May 16, 1985 treatment record, the Veteran specifically endorsed a right knee injury one year prior to his basketball injury while playing soccer.  As indicated above, the Veteran had referred to chronic right knee pain with intermittent swelling since the 1984 injury.  Such lay statements (histories and complaints) made when medical treatment was being rendered may be afforded greater probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history provided by the Veteran). 

Thus, the Veteran's assertion on appeal that any pain notation in his service treatment records prior to May 1985 has to refer to his left knee is not credible in light of the Veteran's contemporaneous medical history.  The contemporaneous evidence further shows that almost all of the Veteran's treatment in service was specifically for his right knee, and all of his treatment was after he hurt his right knee playing basketball in May 1985.  Furthermore, the Veteran's current allegations are not consistent with prior statements in January 1988, wherein the Veteran denied left knee problems during his just recently completed period of active service.  It is also inconsistent with his statement to VA clinicians, wherein the Veteran reported that his left knee was fine after surgery and worsened "later in life."

The December 24, 1986 STR does appear to refer to follow-up for left knee pain but, given the context of the entire record, this reference appears to be out of place.  The Veteran denied recurrent left knee problems on May 16, 1985 and during an ARNG enlistment examination in January 1988.  In 2004, the Veteran also told a VA clinician that he had no left knee problems until many years after service.  There is no other STR specifically referencing left knee problems.  Thus, the December 24, 1986 STR more likely is an inaccurate reference to the left knee. 

Furthermore, the Board notes that the Veteran's contention that he went to sick call on multiple occasions for left knee pain is unsubstantiated by any evidence in the record.  While the Veteran is clearly competent to report such treatment, and actual corroboration is not required, his assertions are not credible given review of the entire evidentiary record.  With the exception of the one treatment note on December 24, 1986, the Board finds that the Veteran's contention of consistent "confusion" of his left and right knee injuries in service to be not credible, and that the Veteran did not seek treatment throughout service for his left knee condition.  In fact, his current allegations are inconsistent with his prior statements made in 1985, 1988 and 2004.  The Board places greater probative weight to the statements made by the Veteran closer in time to the actual events in question.

In order to show aggravation, the Veteran has asserted that after running during physical training his left knee would swell and he would have pain.  He further asserted, as discussed above, that he sought consistent treatment for his left knee pain and swelling throughout service.  The Veteran is competent to report on his observed symptoms.  However, the Board places low probative weight on these observations as they are inconsistent with STRs that showed his reports of recurrent symptoms and treatment for his right, not left, knee.  No chronic left knee disorders were noted on a discharge physical examination or on an enlistment examination for Reserve service.  Again, the Veteran denied recurrent left knee pain in statements made in 1988 and 2004.

Based upon the factual determinations above, the Board assigns little probative value to the opinions offered by Dr. R.S.S. as they are not based on an accurate factual predicate as determined by the Board.  The first opinion from Dr. R.S.S. refers to the Veteran being in the service for "12 years' which is incorrect.  The Veteran had 4 years of active service followed by 101/2 months of ACDUTRA service.  It is not clear where or when an extra 7 years of "service" was performed.  This may or may not have been corrected in the 2008 opinion, which refers to his review of military records only from May 1985 to July 1987.  

Dr. R.S.S. also refers to the Veteran as experiencing progressive left knee pain during this "service" with multiple "encounters" in service with physicians "documenting" the injuries.  As held above, the Board finds no credible evidence of left knee injury or symptomatology during either the period of active service from November 1983 or the period of ACDUTRA from March 1990 to November 1991.  Thus, the Board rejects this factual foundation assumed by Dr. R.S.S.

Additionally, the opinion of Dr. R.S.S. is not supported by the documentary history as alleged.  Dr. R.S.S. clearly relies heavily upon the history of left knee injuries and symptomatology reported by the Veteran, including his allegation of STR reference confusion between the right and left knees, which the Board has found as not credible.  In the December 2008 opinion, Dr. R.S.S. stressed that he was relying on the Veteran's assertion of being "seen for his left knee on multiple occasions too and perhaps felt that often the physicians would confuse right and left with him."  As held above, the Board rejects this factual foundation assumed by Dr. R.S.S.  Notably, Dr. R.S.S. does not express any knowledge of the Veteran's statements in 1988 and 2004, wherein he denied any left knee problems until many years after service discharge.  

The opinions of Dr. R.S.S., however, do have some probative value to the extent that the Veteran clearly had a right knee injury in service which, according to Dr. R.S.S., exacerbated the left knee disability.  Dr. R.S.S. also generally opines that the rigors of military service necessarily aggravated the left knee disability or, in other words, "had an impact on the development of osteoarthritis in the left knee."  The extent of "impact," however, is not clearly described.  This opinion also does not explain the multiple references that the Veteran's gait was normal, or that his knee motion was full.  See STRs dated May 23, 1985, June 1985, and July 1987.

On the other hand, the record also includes opinions from VA examiners in March and December 2009.  The VA examiners found that the Veteran entered active service with a preexisting meniscal injury, had served on active duty incurring a right knee injury but had no left knee symptomatology until many years thereafter.  Notably, the March 2009 VA examiner provided the Veteran some benefit of the doubt regarding knee confusion in the STRs.  The Board finds that these are reliable recitations of the actual factual history as determined by the Board, as supported by the STRs, the January 1988 ARNG enlistment examination report, and the VA clinical records in 2004.

Both VA examiners next concluded that the Veteran's preexisting left knee disability was not aggravated beyond the normal progression during active service.  These opinions were supported on several bases.  The March 2009 VA examiner diagnosed the Veteran with traumatic arthritis of the left knee based upon review of MRI results, noting that the arthritis corresponded to the lateral meniscectomy performed prior to service.  The December 2009 VA examiner added that, according to medical literature, a meniscus removal pre-disposed a patient to early degenerative arthritis.  The December 2009 VA examiner next compared the extent of disability to the left and right knees, including arthritic changes, and concluded that the Veteran's right knee disability was mild in degree and that, if anything, the left knee disability would aggravate the right knee disability.

Overall, the Board places greater probative value to the opinions of the 2009 VA examiners than that of Dr. R.S.S.  On the one hand, Dr. R.S.S. links the Veteran's current left knee arthritis as a result of having to favor the left knee to compensate for a right knee injury in service.  Yet, as indicated above, the Veteran is reported as having a normal gait or demonstrating full knee motion on several occasions after the initial right knee injury.  Dr. R.S.S. gives no rationale for this opinion other than to state that it is evidenced in the STRs and supplemented by the Veteran's lay report of left knee symptoms and treatment, which has been rejected by the Board.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).

On the other hand, the VA examiners reference MRI results and medical literature to support an opinion that the Veteran currently manifests traumatic arthritis of the left knee in the area corresponding to his prior meniscal surgery, which is medically known to predispose any individual for early degenerative changes.  The December 2009 VA examiner next concluded that the current changes in the left knee did not represent aggravation as they were not beyond that to be expected with the normal progress of the disorder.  If anything, the examiner stated that aggravation may have occurred as a result of the Veteran being overweight.

In the opinion of the Board, the VA examiner opinions hold greater probative value than the opinions of Dr. R.S.S. on the basis that the VA examiners rely upon an accurate factual foundation as found by the Board, refer to specific findings of record, and support the opinions with reference to accepted medical principles and specific clinical findings.  These factors are largely absent in the opinions from Dr. R.S.S.

Insofar as Dr. R.S.S.'s December 2008 opinion purports to reference the facts he established in his November 2006 opinion - namely that the Veteran reported that he had left knee pain in service from a car wreck, running during physical training, and jumping in and out of vehicles, for which he received consistent ongoing treatment on his left knee for during service - the Board finds that Dr. R.S.S.'s opinion based on that noncredible historical account by the Veteran to have no probative value as it relates to aggravation of his left knee condition by service. 

Accordingly, the Board finds that the Veteran's residuals of left knee meniscectomy, which pre-existed a period of active service in November 1983, was not aggravated during a period of active service beyond the normal progress of the disorder.  The Board also finds that the Veteran's currently diagnosed arthritis of the left knee first manifested more than one year after a period of active service, and is not due to an event during active service.  Notably, the Veteran has not provided any credible testimony of left knee injury or aggravation during the period of ACDUTRA from March 1990 to January 1991.  There is no x-ray evidence of right knee arthritis until after 2004.

Turning to the Veteran's claim that his service-connected right knee disability is aggravating his left knee condition, the Board finds that the preponderance of competent evidence of record demonstrates that the Veteran's right knee is not aggravating his left knee condition.  The Board finds that Dr. R.S.S.'s opinions are not probative to post-service aggravation by a service-connected disability because the basis of his opinion is the Veteran's STRs, which goes to aggravation in service, not post-service aggravation.  The Board notes the last line in Dr. R.S.S.'s December 2008 opinion stated that the basis of his opinion is formed by the records he reviewed from May 1985 to July 1987 - STRs.  Accordingly, the Board assigns no probative value to Dr. R.S.S.'s opinions as they do not address post-service aggravation by the Veteran's service-connected right knee disability. 

As for Dr. R.S.S.'s opinion that the Veteran's right knee disability aggravated the Veteran's left knee condition during service, the Board has already discussed that aspect of his opinion above. 

The December 2009 VA examiner opinion specifically found that there was no evidence that the right knee disability was aggravating the left knee disability.  This examiner found that the type of arthritis demonstrated by the Veteran was consistent with changes expected from the preexisting meniscal surgery.  It was further opined that the Veteran's right knee disability was overall mild in degree, and insufficient to cause aggravation.  This finding is consistent with the evaluations of a normal gait or full right knee motion noted in May 23, 1985, June 1985, and July 1987.

Based on these facts, the December 2009 VA examiner concluded that if either knee were being aggravated by the other, it was the right knee being aggravated by the left knee, based on the severity of the Veteran's left knee condition.  The Board can find no credible factual or medical basis suggesting this opinion is faulty.

The record also includes opinion by the Veteran himself wherein he asserts that the current left knee disability was either incurred or aggravated during active service, or is proximately due to service-connected right knee disability.  Included among these arguments is his assertion that his right knee disability has resulted in inactivity, gait impairment and weight gain.

With respect to the weight gain issue, the Board notes that the VA examiner concluded that the overall right knee disability was mild in degree.  As reported above, the STRs do not report a significant gait abnormality or impairment of activities caused by the right knee.  In fact, the Veteran entered a period of ACDUTRA in March 1990 without reporting significant right or left knee problems.  A 2004 VA clinical record, which recorded a weight of 239 pounds, observed that the Veteran had full knee motion and moved his extremities well.  The Veteran himself described right knee "ache" but no other significant impairment.  Notably, the December 2009 VA examiner found that the Veteran has far greater disability attributable to the nonservice-connected left knee disability.  

The record also includes a February 2007 statement from Dr. V.R.S. which avers that the Veteran manifests nonservice-connected cervical, thoracic and lumbar back pain which "significantly limits his activities of daily living."  Furthermore, the Veteran has also conceded to VA clinicians that his weight gain has been affected by portion sizes and "eating [the] wrong things."  See VA clinical record dated June 15, 2009.

Thus, on a factual basis, the Veteran's argument of weight gain due to right knee disability is not persuasive or factually supportable.

In any event, the Veteran has a vocational history as a respiratory therapist which provides him with some medical training.  However, the VA physicians who provided opinions in 2009 are identified as medical doctors who have significantly greater training and expertise than the Veteran in diagnosing and evaluating orthopedic disorders.  Overall, the Board places greater probative weight to the 2009 VA examiner opinions than the opinion offered by the Veteran.

The Board also acknowledges the lay witness statements offered by the Veteran.  These individuals described their personal observations and knowledge of the Veteran experiencing knee and back pain.  While they are relevant concerning the extent of disability, the Board nonetheless places greater probative weight to the ultimate determinations of right knee severity provided by the VA physicians who have greater expertise and training than these lay witnesses in diagnosing and evaluating orthopedic disorders.  

Based on the foregoing evidence, the Board also finds that the preponderance of the evidence does not demonstrate aggravation of the Veteran's left knee condition by his service-connected right knee disability.  See 38 C.F.R. §§ 3.306, 3.310.

In summary, the Board finds that the Veteran's residuals of left knee meniscectomy, which pre-existed a period of active service in November 1983, was not aggravated during a period of active service or ACDUTRA beyond the normal progress of the disorder.  The Board further finds that the Veteran's currently diagnosed arthritis of the left knee first manifested more than one year after a period of active service, is not due to an event during active service or ACDUTRA, and is not proximately due to service-connected disability.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran filed his original service connection claim in September 2002.  A pre-adjudicatory RO letter dated September 2002 notified the Veteran of the type of evidence and information necessary to substantiate the claim and the relative duties upon the Veteran and VA in developing his claim.

The September 2002 RO letter did not advise the Veteran of the criteria for establishing an initial disability rating and effective date of award.  As the claim remains denied, these issues are not implicated.  As such, there is no prejudicial harm to the Veteran.

The September 2002 RO letter did not specifically advise the Veteran of the criteria for substantiating a claim on a secondary service connection theory.  This notice deficiency was cured with an additional letter sent to the Veteran in November 2009 with readjudication of the claim in the February 2010 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Notably, the Veteran has submitted medical opinions based upon an aggravation theory which demonstrates his actual knowledge of the evidentiary requirements.  Furthermore, at proceedings before the Court, there was no argument directed towards a notice deficiency.  Thus, prejudicial harm is not demonstrated.

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all private clinical records identified by the Veteran as relevant to his claims.  There no outstanding requests to obtain any VA records, or any additional private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.

The record does not suggest, and it is not argued, that the Veteran has ever filed a disability claim with the Social Security Administration (SSA).  Overall, there is no showing that there are any existing SSA records relevant to the issues being decided on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").

Additionally, the Veteran was afforded VA examination with benefit of review of his claims folder.  A December 2009 VA examination report provides an opinion based upon an accurate factual predicate as determined by the Board, a reference to specific findings of record and a supporting rationale with reference to accepted medical principles.  This examination report addresses all necessary factors and complies with Board's August 2009 remand directives.  

The Veteran has not argued, and the record does not reasonably show, that the service-connected right great toe disability has caused or aggravated the left knee disability.  Thus, an opinion is not warranted on this particular issue.

Furthermore, the Veteran alleges that the functional impairment caused by right knee disability has caused weight gain which, in turn, has caused or aggravated the left knee disability.  As discussed above, the VA examiner in 2009 described the Veteran's right knee disability as causing mild impairment.  VA clinical records demonstrate the Veteran's weight gain to 239 pounds while at the same time showing full range of right knee motion absent gait abnormality.  A medical physician has reported disability involving the Veteran's cervical and thoracolumbar spines as limiting activities of daily living.  In addition, the Veteran himself has admitted that his diet is a contributing factor to weight gain.  On this record, the Board does not find that a reasonable factual basis exists to warrant obtaining medical opinion on this theory of causation.

Finally, the Board observes that the RO has fully complied with the Board's August 2009 remand directives by sending a notice cure letter in November 2009 and obtaining a medical opinion in December 2009 which addresses all questions posed by the Board. 

Overall, the Board finds that the evidence of record is sufficient to decide the claim being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for a left knee disability, to include as secondary to service-connected right knee chondromalacia patella, is denied.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


